File
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
Claims 1-20 remain pending in this application.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this case, is the inclusion of the limitations parse the nulecule according to a nulecule specification to identify a first service, a second service, a parameter of the first service, and a first unique identifier that references a first container image that is stored in a container registry, and an artifact for processing the at least one application, wherein the nulecule specification provides additional configuration information for processing the first service by passing a configuration file corresponding to the first service to the artifact, as are which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim objections 
Claim 15-20 are objected to because of the following informalities:  “the nulecule” in line 3 of claim 15, in line 5 of claim 17 and in line 1 of claim 18 lack antecedent basis. Claims 16, 19 and 20 depend on claim 15 inherently have the same issue. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nori et al (US Patent Application Publication 2012/0324069 A1, Nori hereinafter)
As to claim 15, Nori teaches a system (See Fig.1 and associated text) comprising: a processor and a computer-readable storage medium (See e.g. [0263] - [0264]), 
a nulecule file (e.g. application manifest) stored on the computer-readable storage medium, the nulecule including information that defines a plurality of services of a composite application (See e.g. [0112] -  5U. S. Serial No. 14/951,668Attorney Docket No. 20151171US/49145.173US01The Application Manifest identifies one or more service groups 502 that make up the application 501 and [0113] - a developer defines the composite application using the Application Model and uses the designer to create an Application Manifest for the composite application, which includes the service definitions and relationships between them 
wherein the nulecule file references a first container image corresponding to a first service of the plurality of services and includes a first set of parameters corresponding the first service (See e.g. [0112] - The Application Manifest 500 defines a number of external references and artifacts; The Application Manifest identifies one or more service groups 502 that make up the application 501; Each service group 502 is associated with one or more services 503; Each service 503 may also define export, import, and artifact parameters, [0119] - The Service Manifest specifies independently upgradable units of code, configuration, and data packages that together implement specified set of service types and [0120] - The Application Manifest references the Service Manifests for the services from which the application is composed),
wherein the nulecule file references a second container image corresponding to a second service of the plurality of services and includes a second set of parameters corresponding the second service (See e.g. [0112] - The Application Manifest 500 defines a number of external references and artifacts; The Application Manifest identifies one or more service groups 502 that make up the application 501; Each service group 502 is associated with one or more services 503; Each service 503 may also define export, import, and artifact parameters, [0119] - The Service Manifest specifies independently upgradable units of code, configuration, and data packages that together implement specified set of service types and [0120] - The Application Manifest references the Service Manifests for the services from which the application is composed),
a content manager (e.g. developer tools 204)  that packages the nulecule file in a container image and sends the container image to a registry (e.g. middleware store) wherein the container registry stores the container image (See Fig.6:602-604 and associated text e.g. [0113] - In step 602, the description is serialized in XAML or JSON, for example, and stored in step 603 as application manifest in a .ZIP or similar file and [0114] - In step 604, the Application Manifest is imported into a middleware management store.
As to claim 16, Nori teaches the system of claim 15, the system further comprising the registry (e.g. middleware store), wherein the registry receives the container image (see e.g. [0114] - In step 604, the Application Manifest is imported into a middleware management store.
As to claim 20, Nori teaches the system of claim 15, wherein the first container image includes one or more applications corresponding to the first service and one or more configuration files corresponding to the first service (See e.g. [0116] - Each service 702 consists of code 703, configuration 704, and data 705 packages that implement the functionality of that particular service).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nori in view of Gallimore et al (US Patent Application 2016/0055014 A1, Gallimore hereinafter).
As to claim 17, although Nori teaches receiving the container image, parsing the information from the nulecule and instantiating the plurality of services of the composite application (see e.g. [0130]-[0131]: In terms of application lifecycle, once the application is developed and tested by the developer and is ready to get deployed, an Application Administrator (App Admin) gets the application package. The application package includes the application binaries, configuration, and composition model definition, which describes the composite application as a single unit; the application is deployed and configured, which may include staging or production; Application and component settings are configured during deployment), Nori does not specifically teach a client computing device that requests the container image from the registry and receives the container image.

In an analogous art of software deployment, however, Gallimore teaches a client computing device (e.g. user device 12, see Fig. 1 and associated text), that requests a container image from a registry (e.g. database 34, See e.g. [0024] - receiving a container launch request from a user device and receives a container image (see e.g. [0025] - launching, as an executable composite software application, one or more application modules from the environment subset through one of the container module associated with the user device and [0083] - Each container module 28 functions as an executable software application of the networked system 10, The container modules 28 shown in FIG. 1 are responsible for loading (i.e. launching), managing and unloading application modules 30 in order to provide to users, through either the web browser 18 or programmatic client 20 on the user devices 12 and 14).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Nori to incorporate the limitations as taught by Gallimore in order to provide a more efficient method/system of dynamically loading an executable composite software application, as suggested by Gallimore (see page 1, lines 1-2).

As to claim 18, Nori teaches wherein the nulecule is formatted according to a common nulecule specification that is stored on the computer-readable storage medium (See Fig.6:602-604 and associated text e.g. [0113] - In step 602, the description is serialized in XAML or JSON, for example, and stored in step 603 as application manifest in a .ZIP or similar file and [0114] - In step 604, the Application Manifest is imported into a middleware management store, but does not specifically teach wherein the nulecule is formatted according to a common nulecule specification that is stored on the client computing device.

In an analogous art of software deployment, however, Gallimore teaches wherein the nulecule (e.g. manifest) is formatted according to a common nulecule specification that is stored on a client computing device (manifest is stored as a .xml file, which a common specification format, see Fig.5 and associated text, e.g. [0107] - Referring to FIG. 5 which shows various files hosted respectively by a container module 28 and an application module 30, an application module 30 is shown to have an application module manifest 42 associated with it. The application module manifest 42 contains all metadata (e.g., what the application module is and what it does) of the particular application module 30).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Nori to incorporate the limitations as taught by Gallimore in order to provide a more efficient method/system of dynamically loading an executable composite software application, as suggested by Gallimore (see page 1, lines 1-2).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nori in view of Austel et al (US Patent Application Publication 2016/0321051 A1, art already of record, Austel hereinafter).
As to claim 19, Nori teaches the limitations of claim 15, but does not specifically teach wherein the second service is a dependency of the first service, and wherein the nulecule file specifies that the second service is to start prior to the first service.
In an analogous art of software deployment, however, Austel teaches wherein a second service is a dependency of a first service, and wherein a nulecule file (e.g. solution descriptor) specifies that the second service is to start prior to the first service (see e.g. [0015] - A method, system and techniques may be provided that express the complete solution(s) as a composition of various application components and services,  [0035] -  Once a unique plugin-platform combination has been determined for each and every workload unit in the solution descriptor, the deployer goes into the dependency resolution phase to determine the execution order of these tuples. Dependency between workload units is created when one unit requires deployment-time dynamic properties from another and [0036] - There are different ways to resolve the dependency and execute the tuples in correct order. In one embodiment, the deployer may define several execution phases that all plugins conform to. For example, an init phase for initializing the plugins, a deploy phase to deploy the workload binaries (but not starting them) and retrieve the dynamic deployment properties (e.g., IP address, port number, password) and updating the in-memory solution descriptor object, a configure phase for obtaining dynamic properties from dependent workload units and configuring the depending workload units, and finally a start phase for actually starting the workload units. In this phased order, the deployer then invokes the corresponding execution handler of each plugin).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Nori to incorporate the limitations as taught by Austel in order to provide a more efficient method of deploying and managing composite applications, as suggested by Austel (see [0002]).’

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, Art Unit 2192